Case: 15-11242   Date Filed: 04/11/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11242
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 5:14-cr-00011-RS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JUSTIN TRUJILLO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (April 11, 2016)

Before MARTIN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-11242     Date Filed: 04/11/2016   Page: 2 of 2


      Rachel R. Seaton, appointed counsel for Justin Trujillo in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Trujillo’s conviction and

sentence are AFFIRMED.




                                          2